Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/381,260 filed 04/11/2019.
Claims 1-10 are pending in the Application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to A vehicle charging system comprising: a vehicle, and charging equipment; the charging equipment comprising: an information indicator; and an authentication device; the vehicle comprising: an imaging device; and a sending device, classified in Y02T90/12.
II. Claims 8-9, drawn to A vehicle including a power storage device; the vehicle comprising: the power storage device; an imaging device; a recognizing device; and a sending device, classified in Y02T90/14.
III. Claim 10, drawn to An authentication method for a vehicle charging system, the authentication method comprising: determining, by a vehicle, whether or not authentication information is included in information acquired by an imaging device; including number of steps/conditions of determinations/analyzing authentication information, classified in B60L53/66.
The inventions are independent or distinct, each from the other because:
Inventions Group III and Groups I, II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as An authentication method for a vehicle charging system as a process of using the authentication information can be practiced by another and materially different apparatus/charging system/vehicle and/or vice versa: the apparatus/charging system/vehicle can be used to practice another and materially different process of using the authentication information.
Inventions Group II and Group I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because A vehicle including a power storage device (Group II) does not need support of A vehicle charging system (Group I)  and vice versa.  The subcombination has separate utility such as charging equipment; the charging equipment comprising: an information indicator; and an authentication device (Group I); and a recognizing device (Group II).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter
c) the inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries).
9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

HR
02/15/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851